FILED
                            NOT FOR PUBLICATION                             NOV 03 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50017

               Plaintiff - Appellee,             D.C. No. 2:91-cr-00563-FMC

  v.
                                                 MEMORANDUM *
LUIS CARNET HEREDIA, a.k.a. Luis
Carnet,

               Defendant - Appellant.,




                    Appeal from the United States District Court
                        for the Central District of California
                  Florence-Marie Cooper, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Luis Carnet Heredia appeals from the 32-month sentence imposed upon

revocation of supervised release. Pursuant to Anders v. California, 386 U.S. 738

(1967), Carnet Heredia’s counsel has filed a brief stating there are no grounds for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
relief, along with a motion to withdraw as counsel of record. Carnet Heredia

submitted a pro se brief contending that the district court procedurally erred by: (1)

failing to adequately address the relevant factors set forth in 18 U.S.C. § 3553 and

18 U.S.C. § 3583(e); (2) considering impermissible factors; and (3) failing to

adequately explain the reasons for the sentence.

      The record belies Carnet Heredia’s contentions and reflects that the district

court did not procedurally err. See United States v. Carty, 520 F.3d 984, 991-95

(9th Cir. 2008) (en banc); see also United States v. Valencia-Barragan, 600 F.3d

1132, 1137 (9th Cir. 2010) (concluding that there was no plain error where “the

district court listened to [defendant’s] arguments, stated that it had reviewed the

criteria set forth in § 3553(a), and imposed a sentence within the Guidelines

range”).

      Moreover, our independent review of the record pursuant to Penson v. Ohio,

488 U.S. 75, 80-81 (1988), discloses no arguable grounds for relief on direct

appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                     10-50017